 DEENA PRODUCTS COMPANY549Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLusIONs OF LAW1.District No. 27, International Association of Machinists, Louisville Build-ing & Construction Trades Council, and Falls Cities Carpenters District Councilof the United Brotherhood of Carpenters and Joiners of America, AFL, arelabor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire or tenure of employment or anyterm or condition of employment to encourage or discourage membership in anylabor organization of Robert L. Crutcher, James W. Douglas, Ralph W. Ohlman,and R. G. Thompson, thereby encouraging membership in Falls Cities CarpentersDistrictCouncil of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, Respondent Oertel Brewing Company has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct.3.By said conduct Respondent Oertel Brewing Company interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.4.By causing Respondent Oertel Brewing Company to discriminate againstRobert L. Crutcher, James W. Douglas, Ralph W. Ohlman, and R. G. Thompsonin violation of Section 8 (a) (3) of the Act, Respondent Falls Cities CarpentersDistrictCouncil of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, has violated Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]DEENA PRODUCTS COMPANYandUNITED SERVICE EMPLOYEES UNION,LOCAL329,OF THE BUILDING SERVICE EMPLOYEES INTERNATIONALUNION,AFFILIATEDWITH THEA. F. L.Case No. 13-CA-241.March 1,1951Decisionand OrderOn October 31, 1950, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto?The Trial Examiner also found1The Respondent contends that the Trial Examiner is without authority to find aviolation of Section 8 (a) (3) of the Act as to certain employees named in the complaintbecause they are not named in the original or amended charge.For thereasons statedinCat hey Lumber Company,86 NLRB 157,enfd. 185 F.2d 1021(C. A. 5, Jan. 22,1951),we find this contention to be without merit.93 NLRB No. 77. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent had not engaged in certain unfair labor practicesas alleged in the complaint, and recommended that these particularallegations in the complaint be dismissed 2Thereafter the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.The Board 3 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The, Board has considered theIntermediate Report,' the Respondent's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner to the extentthat they are consistent with the findings and conclusions hereinafterset forth.51.We agree with the Trial Examiner and find that the Respondentinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act by (1) interrogating its employees as totheir union activity, (2) threatening its employees with reprisals ifthey engaged in union activity," and (3) promising and grantinga wage increase for the purpose of discouraging membership in andactivity by its employees on behalf of the Union.The Trial Examiner further found that the Respondent, during themonths of March and April 1949, adopted and enforced certain rules2No exceptions were filed to so much of the Intermediate Report as recommends thatcertain allegations in the complaint be dismissed.Accordingly,we shall adopt theserecommendations without passing upon the issues Involved.SPursuant to the provisions-of Section 3(b) of the Act,the Board has delegated Itspowers In connection with this case to a three-member panel[MembersHouston, Reynolds,and Styles].4The Intermediate Report contains certain misstatements of fact and inadvertences,none of which affects the Trial Examiner'sultimate conclusions or our concurrencetherein.Accordingly,we make the following corrections: (1) The Trial Examiner foundthat the Union commenced its organizational activity among the Respondent's employeeson February 14, 1949.The Union started its organizational drive on February 24, 1949.(2)The Trial Examiner finds that Irving Taradash's statement to William Otis violatedSection 8(a) (1) of the Act.Taradash's statement,as correctly related by the TrialExaminer elsewhere in his Intermediate Report, was made to Otis Noble.(3)The TrialExaminer found that Weiss' effort to recall the frame department employees were "feasibleand carried out In a half-hearted manner."We assume that the Trial Examiner meantto characterize Weiss' efforts as "feeble"Instead of"feasible "5The Respondent asserts that the Trial Examiner's findings are erroneous because theyresolve conflicts of testimony in favor of the credibility of witnesses for the GeneralCounsel.The Respondent also contends that the Trial Examiner erred in refusing topermit cross-examination of the witnesses as to their interest In the case.No presump-tion or Inference may be drawn from the Trial Examiner's crediting of the witnesses forthe General Counsel and discrediting the witnesses for the Respondent where, as here,such credibility findings are supported by a preponderance of the evidence in the record.SeeN. L R. B v.Pittsburgh Steamship Company,337 U. S. 656.We believe,moreover,that thelimitation imposed by the Examiner on the cross-examination of certain witnessesdid not involve any abuse of discretion.aDee Kuchaba,assistant to Lois Scholl,supervisor of the art department,was notamong the supervisors named In the complaintIn view of the General Counsel's state-ment at the hearing that no violations of the Act were charged except by those personsspecifically named in the complaint,and the Respondent's assertion that for that reasonKuchaba was not called as a witness, we shall base no unfair labor practice findings uponKuchaba's conduct. DEENA PRODUCTS COMPANY551governing working conditions for the purposes of interfering withand discouraging its employees' concerted activities.There was evi-dence in the record that in March and April 1949, the Respondentimposed certain limitations upon talking by employees during work-ing hours and upon the number of employees permitted to visit therest room at one time.7While these limitations coincided with theUnion's organizational campaign, they also coincided with the abuseof privileges theretofore enjoyed by the employees.We do not be-lieve that it is established by the preponderance of the evidence thatthe foregoing restrictions were designed to do more than merelycorrect such abuses, or could reasonably have been construed as ex-ceeding that purpose.Accordingly, we shall dismiss that part of thecomplaint which alleges that the Respondent violated the Act bychanging, or enforcing dormant, working rules for discriminatorypurposes. -2.The Trial Examiner found that the Respondent on March 24,1949, shut down its frame department and laid off the frame depart-ment employees e to discourage union activity in violation of Section8 (a) (3) and (1) of the Act.We agree.The Respondent's con-tention that it closed down the frame department and shipped it tothe plant of a subsidiary corporation in Arlington, Kentucky, foreconomic reasons is not persuasive. It is true that the Respondent,through its subsidiary, had erected a plant at Arlington, Kentucky,and the Respondent's officials testified that the Respondent eventuallyplanned to move its entire Chicago operations to this plant.How-ever, no plausible reason was given for precipitously moving the framedepartment to the exclusion of the other departments.The framedepartment was engaged in the construction of wire frames uponwhich parchment or cloth was attached to make the finished lampshade.Inasmuch as the departments making and attaching the cov-ering to the shades were retained at the plant involved herein, it seemshighly unlikely that any economic advantage would be obtained bytransferring the frame department equipment to Kentucky, makingthe wire frames there, and then shipping the frames back for com-pletion to the departments still retained at the plant in Chicago.We also agree with the Trial Examiner, at the time of the shut-'down of the frame department, the Respondent was fully aware of'Contrary to the Trial Examiner,we find nothing in Supervisor Scholl's testimonywhich constitutes an admission that she changed,or more rigidly enforced, the workingrules during this timeThe record does not support the Examiner's finding that there was any change in theemployees'privilege of smoking at their work tables during the lunch period."The Trial Examiner found that Bernard Piel, son of Ben Piel, was an employee in theframe department.The record discloses that Bernard Piel,also called Ben Piel,was theframe department foreman and that both names refer to the same person. Therefore,unlike the Examiner, we attach no significance to the Respondent's failure to lay offBernard(or Ben)Piel, a supervisor. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Upion's organizing activities and knew that most, if not all, ofthe frame department employees were union members.We base thisconclusion upon the following circumstances : 9Superintendent Weiss' statement in early March to Deibel, foremanof the polishing and plating department, that Lacy was talking tounion organizers when he went out for coffee; Weiss' statement toDeans on the morning of March 24 that "we know who is in the Unionand they will get theirs"; Supervisor Scholl's statements to variousemployees on March 24, 1949, the day of the layoff in the frame de-partment, attributing the layoff to union activity and threateninglike reprisals against any other employees who joined the Union; theentire course of conduct by Weiner, the Respondent's president, in-cluding his subsequent threats that he would not have a union in hisplant and that he would shut down the entire plant if the Unioncame in.3.The Trial Examiner found that the layoffs in the art departmentin April 1949 were for economic reasons.He further found, however,that the Respondent, in selecting the employees to be laid off, utilizedthe economic layoff to rid itself of certain union members.We agree.The antiunion animus of the Respondent's officials is demonstratedby the threats and union interrogation we have found to be violativeof Section 8 (a) (1). That the Respondent intended to prevent unionactivity in the plant is apparent from its discriminatory shutdown ofthe frame department, its many threats to shut down theentireplantbefore it would tolerate a union, as hereinabove related, and thecourse of interrogation and observance of union activities 10 by whichits officials ascertained which of its employees were members of theUnion.Further, the Respondent disregarded seniority in order tolay off every union member employed in the art department, but ad-hered to seniority in laying off the nonunion employees.Thus, whileall the union members in the art department were laid off, only 25 per-cent of the nonunion employees were terminated.Had the Respond-ent applied seniority to both union and nonunion employees alike, 30percent of those retained would have been union members.0Unlike the Trial Examiner,however, we do not attribute the Respondent's knowledgeof the identity of the members of the Union to any surveillance of union meetings. Suchsurveillance,if it did occur,occurred on the night of March 24,after the layoff in the framedepartment,and not, as related by the Trial Examiner,on the night of March 22 Inany event, , we find that the testimony of Deans and Walker relative to thesurveillanceon the night of March 24, upon which the Trial Examiner relies,too vague to supporta finding that Weiss and Kuchaba were engaging in surveillance of the meeting.Nor dowe find Walker'svague testimony regarding Kuchaba's following the employees in hercar on the night of March 24, sufficient to support a finding of surveillance.10As heretofore stated we do not rely upon the testimony of Deans and Walker in establish-ing that the Respondent knew the identity of those employees attending the union meetings.That the Respondent did, however,in fact, ascertain which employees attended the meetingsis apparent from the credible testimony of Willie Thomas that on the morning following aunion meeting,Supervisor Scholl told her that she had seen Thomas "leaving the Unionmeeting last night." DEENA PRODUCTS COMPANY1553Upon the entire record before us in this case,1' including the Re-spondent's disregard of seniority in order to reach every union memberemployed in the department, we find that the Respondent discrimi-nated against those union members laid off in April 1949 in violationof Section 8 (a) (3) and (1) of the Act.124.We agree with the Trial Examiner and find, for the reasons,stated in the Intermediate Report, that the Respondent discrimina-torily laid off Louis Lacy 13 and Maggie Mitchell. 4The RemedyWe have found that the Respondent has engaged in certain unfairlabor practices.Accordingly, we shall order that it cease and desisttherefrom and take certain affirmative action in order to effectuatethe policies of the Act.We have found, as did the Trial Examiner, that the Respondentshut down the frame department and laid off the frame departmentemployees, named in Appendix B attached hereto, for discriminatoryreasons.Although the Respondent recalled two of these employeeswhen it resumed operation of a frame department in January 1950,the Trial Examiner concluded that the Respondent did not offer rein-statement to the other seven employees.' 5He therefore recommendedthat the Respondent be required to offer reinstatement to these sevenemployees with back pay.Upon the record before us, we do not agree with the Trial Ex-aminer's finding that the Respondent did not make a bona fide effortto contact all the frame department employees. SuperintendentWeiss testified that he telephoned each of the employees who, accord-ing to the Respondent's records, had a telephone, and that he sent"The entire course of the Respondent's conduct must be considered in determiningwhether the selection of employees for layoff was a violation of the Act.N. L. R B. v.Vail Manufacturing Company,158 F. 2d 664(C. A. 7).12The complaint alleges and the Trial Examiner found that Edna Mae Johnson wasamong those discriminatorily selected for layoff.This employee worked on the third floor(the art department is on the fourth floor)in the floor wiring department.No evidencewas introduced concerning this employee,nor does it appear in what manner she may havebeen discriminated againstUnder these circumstances we shall dismiss the complaintas to her.13 As found by the Trial Examiner,Louis Lacywas recalled to work on August 12, 1949.14The Respondent contends that Maggie Mitchell was laid off because of the general reduc-tion in forceWe agree with the Trial Examiner that this contention is without merit.Stanley Jembrzycki,under whose supervision Walker worked,toldWalker at the time helaid her off"don't blame me, that is the boss'ruleLay off everybody that has joined theUnion."Although Jembrzycki was not a supervisor,it is clear that the Respondent dele-gated to him the duty of notifying Walker that she was laid off.Under these circum-stances,including the fact that Respondent'sconduct substantially reflected the policystated by Jembrzycki,we regard the latter's statement as competent evidence of theRespondent's reason for laying off Mitchell.IsThe Trial Examiner found that the Respondent's efforts to recall the laid-off employeeswere "feeble and carried out in halfhearted manner," and he therefore rejects the Re-spondent's contention that it attempted to recallallof the frame department employees. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelegrams to those for whom it had only their street addresses.Therecord shows that two employees were reached by these means andreturned to work.Under these circumstances, we believe the Re-spondent had madea prima facieshowing of a bona fide effort tooffer reinstatement to all the frame, department employees, and wefind nothing in the record that adequately rebuts this showing.TheTrial Examiner's finding that, with the exception of one or twoemployees, all the frame department employees had the same addressesin January 1950 as they had in March 1949, is not supported by therecord.In fact, so far as the record discloses, only one employee,other than the two employees recalled, had the same address;Of theremaining three employees who testified, all had changed their ad-dresses sinceMarch 1949.Accordingly, we find upon the recordbefore us that the Respondent did make a bona fide effort in January1950 to offer reinstatement to all the frame department employees.While we shall order the Respondent, to the extent that it has notalready done so, to offer to all the frame department employees im-mediate and full reinstatement to their former or substantiallyequivalent positions,16 without prejudice to their seniority and otherrights and privileges, we shall order back pay from March 24, 1949,only to that date in January 1950 when the Respondent recalled orattempted to recall the employees.We have also found that the Respondent unlawfully discriminatedin regard to the hire and tenure of those employees named in AppendixA, attached hereto. It is possible that some of the employees dis-criminated against might have been affected in the reduction ofoperations even absent the Respondent's unfair labor practices, butthe record furnishes no basis for determining the order in which theymight have been laid off or discharged.Under these circumstances,we shall order the Respondent to offer the employees named in Appen-dix A immediate and full reinstatement to their former or substan-tially equivalent positions,17 without prejudice to their seniority andother rights and privileges, and, in the event that there is insufficientwork for all such employees entitled thereto, to dismiss, if necessary,all persons newly hired after the date of the Respondent's discrimi-nation.If there is not then sufficient work available for the remain-ing employees and those to be offered reinstatement, all availablepositions shall be distributed among them without discriminationagainst any employee because of union membership or activity, inaccordance with the system of seniority or other nondiscriminatory11TheChase National Bank of the City of New York,San Juan, Puerto Rico,Branch,65 NLRB 827.Such offer shall be made to those employees who were not reached by theRespondent's prior offersNo such offer need be made, of course,to those already reinstated.17 See footnote 16,supra. DEENA PRODUCTS COMPANY555practice heretofore applied by the Respondent in the conduct of itsbusiness.The Respondent shall place these employees, if any, forwhom no employment is available after such distribution, on apreferential list, with priority in accordance with such system ofseniority or other nondiscriminatory practice heretofore applied bythe Respondent in the conduct of its business, and thereafter offerthem reinstatement as such employment becomes available and beforeother persons are hired for such work."'We shall also order the Respondentto makewhole those employeesnamed in Appendices A and B for any losses that they may havesuffered because of the Respondent's discrimination, by payment toeach of them of a sum of money equal to the amount that he normallywould have earned as wages from the date of such discrimination tothe date of the offer of reinstatement'19 or, in the case of those employeesnamed in Appendix A for whom there is insufficient work available,to the date of his placement on a preferentiallist ashereinbef ore setforth, as the case may be,lesshis netearningsduring said period,20the back pay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other such period.We shall also order the Re-spondent to make available to the Board upon request payroll andother records to facilitate the checking of the amount of back paydue.21As it is possible, however, that one or more of these employees namedin Appendix A might have been laid off in the reduction of the workforce,evenif the Respondent's selectionhad been on a nondiscrimina-tory basis, this possibility will be taken into consideration in deter-mining the amounts of back pay due to these employees, in compliancewith our Order herein.22In view of the nature of the unfair labor practices committed, thecommissionby the Respondent of similar and of other unfair laborpractices may be anticipated.We shall, therefore, make our Orderherein coextensive with the threat, and order that the Respondent ceaseand desist from infringing in any manner upon the rights guaranteedin Section 7 of the Act. 2311Carolina Mills, Inc.,92 NLRB 1141.19 In the case of the employees named in Appendix B not reinstated in January 1950,back pay, as already included, will run only to the date of the Respondent'sattemptedoffer of reinstatement.20Crossett Lumber Company,8 NLRB 440,497-98.21F.W. Woolworth Company, supra.22Harold V. Utterback and David;A. Schatz, d/b/a U. and S. Lumber Company,92NLRB 163;Sandy Hill Iron&BrassWorks,69 NLRB 355;Wright-Hibbard IndustrialElectric Truck Company, Inc., 67NLRB 897.21See-N.^L. R.B. v. Express Publishing Company,312 U. S. 426. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the basis of the entire record in the case and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Deena ProductsCompany, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Service Employees Union,Local 329, of the Building Service Employees International Union,affiliated with the AFL, by discharging, laying off, or refusing to rein-state any of the employees because they have become members of orhave been active on behalf of any labor organization, or by discrimi-nating in any other manner in regard to hire and tenure of employmentor any term or condition of employment.(b) Interrogating employees concerning their own or other em-ployees' union membership and activities, threatening employees witheconomic reprisals if they join a union or engage in union activity, orgranting wage increases to its employees during the course of theirunion or concerted activities for the purpose of discouraging member-ship in the Union, or in any other manner interfering with, restrain-ing, or coercing their employees in the exercise of the right to self-organization, to form labor organizations, to join or assist UnitedService Employees Union, Local 329, of the Building Service Em-ployees International Union, affiliated with the AFL, or any otherlabor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities except that such rights maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)To the extent that it has not already done so, offer to LouisLacy, Maggie Mitchell, and the employees named in Appendices Aand B, attached hereto, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice totheir seniority or other rights and privileges, and make them wholein the manner set forth in the section of this Order entitled "TheRemedy."(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due and the rightof reinstatement under the terms of this Order. DEENA PRODUCTS COMPANY557(c)Post at its plant at 1130 South Wabash Avenue, Chicago,Illinois, copies. of the notice attached hereto as Appendix C.24Copiesof said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by the Respondent,be posted immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.The Respondent shall take reasonable steps to insure that such noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discriminatorily revised its plant rules on or aboutMarch 1949 for the purpose of interfering with and discouraging theconcerted activities of its employees or discriminated with regard tothe hire and tenure of employment of Phillip Uhl or Edna Mae John-son in violation of Section 8 (a) (1) and (3) of the Act be, and ithereby is, dismissed.Appendix A1.Amy Hunter2.Mary Hinton Williams3.Leora Cummings4.Marietta Harris Reese5.Pauline Newby6.Lymustine Reece-ReinstatedJuly18, 19497.Clare Parker8.Hattie Moore9.Georgie Moore10.Nommie Monroe11.Evelyn Jackson12.Savannah Brown13.Margaret Walker14.Catherine Clark15.Lennie Thomas16.Willie B, Thomas17.Willean Otis18.Elizabeth Conner19.Bennie Valentine20.Carolyn Waller21.Willa Conner Kennedy22.Laura Jones23.Amanda McLemore24.Ethel Overton25. Sovola Fair Ingram26.Catherine Drye27. J u l i a Hopkins-ReinstatedJuly 18, 194928.Mary Herron29.Carrie Cowper30.Leoner C o t t o n-ReinstatedJuly 18, 194931.Ruthalia Gray32.Carolyn Bowman Brown33.Addie Mae Weathers2* In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words "A Decision and Order,"the words"A Decree of the United States Court.of Appeals Enforcing." 558DECISIONS OF NATIONALLABOR RELATIONS BOARDAppendix B1.Homer Pierson7.Charles Holland-2.James Jones8.Henry C a r r o 11-Reinstated3.William RayJanuary 13, 19504.Robert Cobbins9.James Armstrong-Reinstated5.James CobbinsJanuary 19506.Otis NobleAppendix CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalfOf,UNITEDSERVICE EMPLOYEES UNION, LOCAL 329, OF THE BUILDINGSERVICE INTERNATIONAL UNION, AFFILIATED WITH THE AFL, orany other labor organization, by discriminating against employeesin regard to hire and tenure of employment or any term or con-dition of employment.WE WILL NOT interrogate employees concerning their own orother employees union membership and activities, threaten" em-ployees with economic reprisals if they join a union or engage inunion activity, promise or grant a wage increase for the purposeof discouraging membership in and activity by our employeeson behalf of a union or coerce our employees in the exercise oftheir right to self-organization, to form labor organizations, tojoinorassistUNITED SERVICE EMPLOYEES UNION,LOCAL 329, OFTHE BUILDING SERVICE EMPLOYEES INTERNATIONAL UNION, AFFILI-ATED WITH THE AFL, or any other labor organization, to bargaincollectively through representation of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such a rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL OFFER to the following named employees immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority and other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimination against them : DEENA PRODUCTS COMPANYHomer PiersonJames JonesWilliam RayRobert CobbinsJames CobbinsOtis NobleAmy HunterMary Hinton WilliamsLeora CummingsMarietta Harris ReesePauline NewbyLymustine ReeceClare ParkerHattie MooreGeorgie MooreNommie MonroeEvelyn JacksonSavannah BrownMargaret WalkerMary HerronCarrie CowperLeoner CottonCharles HollandHenry CarrollJames ArmstrongLouis LacyMaggie MitchellCatherine ClarkLennie ThomasWillie B. ThomasWillean OtisElizabeth ConnerBennie ValentineCarolyn WallerWilla Conner KennedyLaura JonesAmanda McLemoreEthel OvertonSovola Fair IngramCatherine DryeJulia HopkinsRuthalia GrayCarolyn Bowman BrownAddie Mae Weathers559All our employees are free to become or remain members of theabove-named union or any other labor organization, except to theextent that the right to refrain may be affected by a lawful agreementrequiringmembershipin a labor organization as a condition ofemployment.DEENA PRODUCTS COMPANY,Employer.By -------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportEdward T. Maslanka, Esq.,for the General Counsel.Carl H. Urist, Esq.andEdward R. Weinstein, Esq.,of Chicago, Ill., for theRespondent.Mr. Walter A. Deane,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Service Employees Union,Local 329,of the Building Service Employees International Union, affiliatedwith'the A. F. L., hereinafter called the Union, the General,Counsel for the 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board 1 by the Regional Director of the ThirteenthRegion (Chicago, Illinois), issued a complaint and two amendments thereto,dated respectively April 12, May 4, and May 8, 1950, against Deena ProductsCompany, Chicago, Illinois, herein called the Respondent, alleging therein thatthe Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) of NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act. Copies ofthe charges, complaints, and notices of hearing were served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint and the amendmentsthereto alleged in substance that the Respondent did terminate the employmentof the following employees on various dates during the months of March andApril 1949, the dates of which will be set forth in detail hereinafter : On orabout March 24, 1949, did terminate the employment of the following employees :Homer Pierson, James Jones, William Ray, Robert Cobbins, James Cobbins, OtisNoble, Charles Holland, Henry Carroll, and James Armstrong; between April 1and April 30, 1949, did terminate the employment of the following employees:Amy Hunter, Mary Hinton Williams, Leora Cummings, Marietta Harris Reese,Pauline Newby, Lymustine Reece, Maggie Mitchell, Clare Parker, Hattie Moore,Georgie Moore, Nommie Monroe, Evelyn Jackson, Savannah Brown, MargaretWalker, Catherine Clark, Louis Lacy, Lennie Thomas, Willie B. Thomas, WilliamPhillips Otis, Elizabeth Conner, Bennie Valentine, Carolyn Waller, Willa Conner,Laura Jones, Amanda McLemore, Ethel Overton, Sovola Fair Ingram, CatherineDrye, Julia Hopkins, Mary Herron, Carrie Armor Cowper, Philip Uhl, LeonaCotton,Ruthalia Gray, Carolyn Bowman Brown, Addie May Weathers, andEdna Mae Johnson ; and has at all times since said dates failed and refused toreinstate said employees for the reason that they, and each of them, becamemembers of the Union and engaged in concerted activities for the purpose ofcollective bargaining, with regard to rates of pay, hours of employment, or otherconditions of employment, and that by these acts and the following acts: (a)During the months of March and April 1949, by its supervisors, including LoisScholl, Ben Piel, and John Tederdash 2 questioned the employees regarding theirunion activities; (b) during the months of March and April 1949, by its super-visors, including Irving Taradash, Lois Scholl, and Stanley Jembrzycki, and itspresident, George Weiner, threatened its employees with reprisals in connectionwith or on behalf of the Union; (c) during the month of April 1949, by itspresident, George Weiner, promised and granted wage increases for the purposeof discouraging membership in and activity by its employees on behalf of theUnion ; (d) by discriminatorily revising plant rules on or about March 1949for the purpose of interfering with and discouraging the concerted activitiesof its employees ; and that by aforesaid acts of the Respondent, and each ofthem, as set forth hereinabove, constitute unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6)and (7) of the Act.Among other allegations in the complaint the General Counsel alleged that theRespondent is, and at all times referred to therein has been, an Illinois corpora-tion having its principal office in Chicago, Illinois, with plants located inChicago, Illinois, and several cities in the State of Kentucky, and that it manu-factured at one of its plants in Kentucky, pottery lamp bases which were shipped1The General Counsel and his representatives at the hearing are herein referred to asthe General Counsel, and the National Labor Relations Board as the Board,2General Counsel at the hearing moved to amend complaint by substituting the name ofIrving Taradash for John Tederdash.Motion was granted without objection. DEENA PRODUCTS COMPANY561to its Chicago, Illinois, plants, for the purpose of assembling finished table andfloor lamps, the details which will be set forth more fully hereinafter.The Respondent filed its answer to the original complaint on,May 2, 1950, andto the amended complaints on May 15, 1950. In its answer the Respondentadmitted certain jurisdictional facts but denied the commission of any unfairlabor practices.As an affirmative defense the answer averred in substance thatthe employees named above were laid off for economic reasons, and not becauseof their union and other concerted activities.Pursuant to notice a hearing was held in Chicago, Illinois, on various datesbetween May 16 and May 24, 1950, before the undersigned, the Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by a lay representative.At the outset of the hearing the General Counsel moved that the undersignedtake judicial notice of the Board's Decision and Order in the case ofDeena Art-ware Inc.,86 NLRB 124, and to also take cognizance of the testimony adducedat the hearing therein.The motion was denied. The undersigned of coursetakes judicial notice of all Board Decisions and Orders, but to take judicialnotice of the testimony adduced involving a separate corporate entity is onething, especially in view of the fact that the Deena Artware Inc., was neithernamed in the charge, complaint, nor a notice of hearing served upon it as sucha corporate entity, is something else.There is ample authority for the positiontaken by the undersigned; for example Wigmore in his "Wigmore on Evidence"at page 570, Volume IX-Section 2579-Same: (2) Records of Proceedings. "Theproceedings in a Court are constituted by the record, and this record originallytook its name from the judicial memory ('recordari') which could be invoked forrecalling those prior proceedings.Nevertheless, it seems to-day unreasonable,having regard to the general principle of judicial notice (ante, § 2565), to predi-cate an actual judicial knowledge of the proceedings in specific prior litigations(for they are commonly neither notorious, nor within the judge's duty ofknowledge), or to expect the Court to make its own researches into the mass ofthe records for the purpose of informing itself.Accordingly, it may be saidgenerally that a Court is not by any rule bound to take notice of the tenor ofany legal proceedings (other than those transacting at the moment in its pres-ence).Indeed, this much is assumed in the conceded rules of law which requirethe original of a judicial record to be produced in proof, and define the ex-ceptions by which a copy is allowed to be used instead (ante, §§ 1215, 1216).However, for reasons of convenience, where controversy is unlikely and theexpense of a copy would be disproportionate, Courts are often found taking noticeof the tenor or effect of some part of a judicial proceeding, without requiringformal evidence.Since this dispensation is not obligatory on the part of theCourt, and since it must depend more or less on the practical notoriety and cer-tainty of the fact under the circumstances of each case, little uniformity can beseen in the instances.It is often done for a part of the record in the same pro-ceeding, or in a prior stage of the same controversy; less often for the recordof a distinct litigation, especially when in another Court."[Emphasis supplied.]Here we are dealing with the Respondent, an Illinois corporation, not withDeena Artcraft Inc, a Kentucky corporation, and conceded by the GeneralCounsel to be a separate corporate entity.Regardless of how closely associatedare the various enterprises of the president of the Respondent, nevertheless underthe fifth and fourteenth amendments to the Constitution of the United Statesthey are entitled to their day in court as separate entities.Their close associa-tion will be discussed in greater detail hereinafter. If the complaint hereinhad named the various separate entities as parties the undersigned's rulingsa43732-51--37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this regard would have been to the contrary ; but they were not. All of thecases cited by the General Counsel at the hearing herein involved situationswhere the various enterprises and separate corporate entities were not onlynamed in the complaint and notice of hearing served upon them, but each hadthe legal right and did participate at the hearings therein. Such was not thesituation herein.At the hearing herein all parties were afforded an opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues.At the conclusion of the hearing the General Counsel movedto have the pleadings conform to the proof as regards minor matters such asnames, dates, and the like.The motion was granted without objection.Re-spondent then moved that the complaint be dismissed for failure of proof of theallegations therein.Ruling thereon was reserved by the undersigned. Themotion is hereby denied.Also at the conclusion of the hearing all partiesthough given an opportunity to do so waived oral argument. On or aboutJune 26, 1950, briefs were received from the General Counsel and the Respondent.They have been carefully considered by the undersigned.Upon the entire record of the case and from his observation of the witnessesthe undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 3The Respondent is an Illinois corporation having its principal office and placeof business in Chicago, Illinois.The Respondent is engaged in the manufac-ture and sale of floor and table lamps and lamp shades. The Respondentpurchases potterylamp shadesfrom the Deena Artware Company, Paducah,Kentucky, and the Sippi Products Company, Wykliff, Kentucky.4The Respond-ent also purchases from various suppliers, wire, parchment, and metal whichare used in the assembly of the Respondent's finished products.During the year1949, the Respondent's purchases of raw materials exceeded $100,000 annuallyof which in excess of 50 percent was received from, and transported in inter-state commercefrom and through States of the United States other thanthe State of Illinois.The Respondent's sales of its finished products for thesame period were in excess of $100,000, of which more than90 percent wasshipped to points outside the State of Illinois.The Respondent concedes and theundersignedfinds thatthe Respondent isengagedin commerce within themeaning ofSection2 (6) and(7) of the Actas amended.U. THE ORGANIZATION INVOLVEDUnited Service Employees Union, Local 329, of the Building Service Employ-ees International Union, affiliated with the A. F. L., herein called the Union, is alabor organization within the meaning of Section 2 (5) of the Act.9The complaint alleges that the Respondent has "plants"in Kentucky and Illinois.Theproof shows that these plants are operated as separate corporate entities.Though closelylinked with the Respondent herein, and all have the same officers, they are as statedseparate corporate entities.In such a state of the record the undersigned will recommendthe dismissal of all allegations in the complaint in this regard.4See footnote 2,supra. DEENA PRODUCTS COMPANY563IlI.THE UNFAIR LABOR PRACTICES0A. Interference, restraint, and coeroion1.The Respondent's organizationThe Respondent as indicated above is a closely knit corporation. Its presidentis George H. Weiner, and its secretary, Bernice Kessler, who also acts as privatesecretary for Weiner in his capacity as president of the corporation.There areno other officers. In fact Weiner, Kessler, and Weiner's wife are the only stock-holders.Kessler's holdings are small, she being a stockholder only for the pur-pose of qualifying as an incorporator and as an officer of the corporation.Weiner and Kesslerare alsothe only officers, and hold the same percentage ofstock in the following corporations : Deena Artware Company,' Paducah, Ken-tucky ; Deena of Arlington, Arlington, Kentucky ; and Sippi Products Company,Wykliff, Kentucky.All of the above are Kentucky corporations ; Arthur PlatingCompany, Deena Building Corporation, and Sher Corporation, all of which areIllinois corporations with their principal places of business in Chicago, Illinois.The Respondent herein operates two plants in Chicago, one is located at 825South Wabash Avenue ; here are located its offices and the trimming department.The main plant is located at 1130 South Wabash Avenue. At the time the eventsherein occurred the Respondent had in its employ approximately 325 people,the majority of whom were females. The operations at the plant, particularlyat 1130 South Wabash Avenue, are for convenience and efficiency divided upinto departments.Here we are concerned primarily with the frame art depart-ments.Each department is presided over by a supervisor, and in some depart-ments there are assistant supervisors.The Respondent's supervisory hierarchy insofar as the events herein are con-cerned consisted of President Weiner, Homer Weiss, plant superintendent, BenPiel, foreman of the frame department, Joel Deibel, foreman of the polishingand plating department, Lois Scholl, supervisor of the art department, DeeKuchaba, assistant supervisor of the art department, and Irving Taradash, anexecutive of the Respondent and its purchasing agent.He has one employeeunder his supervision, a secretary.'2.The Union's organizational drive and the events that flowed therefromOn or about February14, 1949, theUnion started its organizational driveamong the Respondent's employees.Walter A. ("Scotty")Deans, an organizerfor the Union,was placed in charge of the drive.One of the first employees hecontacted was Otis Noble,an employee in the frame department.Noble signedan application-for-membership card, and agreed to solicit other employees to jointhe Union.Shortly thereafter he succeeded in signing up all the employees inthe frame department."SeeDeenaArtwareCo , 86 NLRB 732.e The complaintalleges that one StanleyJembrzyckiwas at the time the events herelmoccurreda supervisor.The proof shows however that his dutiesare not of such anature that bring him within the pale of the Act as such.He ordinarily works alone,.but on occasion when he hasmore work than he can handle alone he requeststhe plant-superintendent,Homer Weiss, for additional help.Weiss then assigns employees from!other departments to-assist himHe directs their work and tells them what to do.He,does not have the authority to hire or fireor transferemployees nor does he have any ofthe other authorities of a supervisory employee as set forth in the Act as amended.Consequently, the undersigned finds that Stanley Jembrzycki is not a supervisory employeewithin the meaning of the Act.This finding however does not preclude the undersigned.from finding that Jembrzycki on occasion acted as an agent for the Respondent.Thisissue will be discussed in detail hereinafter. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about March 15, 1949, Irving Taradash, an executive ofIthe Respondent,and its purchasing agent, told Otis Noble, in substance, that he had heard aboutthe union activity among the employees, and that he considered Noble a nicefellow and that if he wanted to keep his job he would advise him to stay out ofthe Union. Inasmuch as Teradash is one of the top executives of the Respondent,the undersigned is convinced and finds that the Respondent is responsible forhis actions in this regard.'Taradash was not called as a `witness by the, Re-spondent nor was there any showing at the hearing herein that he was un-available as such. In such a state of the record the undersigned credits Noble'stestimony in this regard.In addition to Noble's activities among the employees in the frame depart-ment he gave several applications-for-membership cards to several employeesin other departments, particularly to those in the art department.In the course of the organizational drive the Union followed the usual patternin its efforts to organize the plant, such as passing out pamphlets and the likeOn one such occcasion, sometime around the middle of March 1949, Deans andone Lens, another organizer, were passing out handbills at the 1130 SouthWabash Avenue plant to the employees as they were entering the plant to go towork.While so engaged they were approached by Homer Weiss, plant superin-tendent, who said to Deans, "We know who is in the Union and they will gettheirs."Weiss did not deny making this statement. Consequently the under-signed credits Deans' testimony in this regard, and finds that Weiss made theremark attributed to him by Deans.Numerous witnesses called by the General Counsel testified in substance,particularly those that worked in the art department, that Lois Scholl, super-visor of that department, questioned them about their union affiliations, activi-ties, affairs of the Union, and in addition advised them that the frame depart-ment had been shut down and its machinery and equipment shipped to Arlingtonbecause of the Union, and that all the employees therein had been dischargedfor the same reason. Scholl also told the employees in her department thatPresident Weiner would not tolerate the Union, and that if it did "get in to theplant he [Weiner] would close it down, and move it to Kentucky." The girls inthe art department work at tables, each table accommodating approximately sixgirls.On at least one occasion sometime around the middle of March 1949, LoisScholl came to each table and queried each girl about the Union and at thesame time advised them of the dire consequences that would follow if anyof them joined the Union.Scholl admitted that she had talked to a few employees about the Union, butdenied threatening any of the employees with discharge for engaging in unionactivitiesFrom her demeanor on the stand and her contradicting testimonyboth on direct and cross-examination she impressed the undersigned as anevasive and incredible witness.For example, she first testified on direct ex-amination that she never discussed the Union with any of the employees underher supervision.Later on-howeveron direct examination she testified that shehad asked a few employees if they had been approached by a union man. Undersuch circumstances the undersigned credits the testimony of the witnesses calledby the General Counsel in this regard and discredits that of Lois Scholl, andthe undersigned finds Scholl made the remarks attributed to her by the abovewitnessesTypical of Scholl's activity is found in the testimony of Clare Parker.Ex-cerpts from her testimony are set forth below.SeeMadix Asphalt Roo/ing Corp ,85 NLRB 26. DEENA PRODUCTS COMPANY565Q. Now, around the date on which the boys in the frame department werefired, did Lois Scholl come and talk to you?A. Yes.Q.What did she say to you?A. She asked me, did I want to approach her about the union and Itold her no.Trial Examiner SHAW. Read the answer.(Answer read.)The WITNESS. No, she said, have anyone approached me about the union,and I said no.Q. (By Mr. MASLANKA.) What else did she say?A. She asked me did I know anything about it. I said only what Iheard from the girls here. She said, "What girls?" I said, "Well, MargaretWalker told me that she and Savannah Brown were supposed to talk tosome union fellow downstairs" and I said I joined them to talk withScottie Deans.Trial Examiner SHAW. That is what she told you. Did you tell MissScholl that you joined the union?The WITNESS. No, I didn't tell her that I joined the union.Trial Examiner SHAW. I don't get the testimony.Read the answer.The WITNESS. I mean I went with the girls to talk to Scottie Deans.Q (By Mr. MASLANKA.) You joined Margaret Walker and the othergirls-and Savannah Brown-department?A. Yes.Q.What did she say?A Later on she came back. She says, "You see what happened to thosefellows downstairs in the frame department." I said, "No, what happened?""They all get fired, and the same thing will happen to you girls" and shesaid, "Mr. Weiner says he is not going to have a union and he will closethe damn joint down before he'd have a union."According to the credible and undenied testimony of Johnie Lee Santee, DeeKuchaba, Scholl's assistant, and admittedly a supervisory employee, said to herthat before Weiner would see a union in the building, he would close the placedown.On another occasion Kuchaba said to Willie Kennedy, "You better tell thosedamn fools not to sign any cards because they will find themselves flying outthe front door."Kuchaba made this remark on March 24, 1949, the same daythat the employees were laid off in the frame department.On another occasion Kuchaba told Mary Hinton Williams at a time whenScholl was in Kentucky and she was in complete charge of the art department,"Mary, the girls are trying to get a union in here . . . You better talk to thegirls."Yes.To talk to Scottie Deans?Yes.Is ScottieDeans the union organizer?Yes.And that is what you told Lois Scholl?Yes.All right, now, did Lois Schollmentionanythingabout theframe 566DECISIONSOF NATIONAL LABORRELATIONS BOARDKuchaba was not called by the Respondent as a witness at the hearing herein.Nor was there any showing made by it that she was unavailable as such. Insuch a state of the record the undersigned credits the testimony of WillieKennedy, Johnie Lee Santee, and Mary Hinton Williams, and finds that Kuchabamade the remarks attributed to her by them.Numerous witnesses called by the General Counsel, at least more than 10,testified credibly concerning 2 speeches made to the employees by PresidentWeiner, the first sometime in the latter part of March and the second on orabout April 20, 1949.The gist of his remarks to the employees is best told in the credible testimonyofMargaret Walker, an employee in the art department.Her testimony asregards the first speech, March 24, 1949, which was made to theemployees inthe art department, was as follows :Q. And did Mr. Weiner make a talk to the girls at that time?A. Yes, he came to the fourth floor, called a meeting. Twice I believeitwas.Q. And on this fourth floor meeting, do you recollect whatMr.Weinersaid?A. Yes.The first floor-on the fourth floor-let's see-he usually cameand made speeches to the girls, "Hello, girls."He came in that one morn-ing and didn't have anything to say following one of those meetings-.Q.What meeting?A. A union meeting.Q. All right.A. So later he comes around and he apologizes to the girls for not speak-ing but hewas alittle burned up, he said.He wanted to apologize to hisfriends and the rest of us he didn't care about.He didn't consider us asfriends because we were joining the union and that the union called him,they called him a Jew, and called him a Communist, and by our experience,being dark, we knew what they were calling us.We were constantly re-minded of that, too.Q.Do you recollect if he mentioned anything about moving the plant atthat time?A. Yes, he did saysomethingabout it.Q.What did he say?A. He said that-let's see, about a plant in Paducah.He had a potteryplant in Paducah, and he had moved it to Arlington and he was planningon moving this place 1130 where I was to Arlington, too, and as a matterof fact, he continued moving everything on that floor.Q. Did he give any reason as to why he would move it?A.Well,he just didn't saynothing.According to the credible testimony of Clare Parker, Weiner, in addition tothe remarks attributed to him by Walker, said the following:Q. (By Mr. MASLANKA.) Clare, do you recollect sometime in the monthof March where Mr. Weiner gave a talk on the first floor?Were you there?A. I was.Q. Do you recollect what Mr. Weiner said?A. Oh, some of the thingshe said.Q.Will you tell ussome ofthe thingsyou remember?A.Well, the most important that was, he said that we all would get araise andthat there was a shortageas usual,and you always have a lay-offabout that time of the year, and there would be quite a few of the girls DEENA PRODUCTS COMPANY567laid off, but they would be laid off according to seniority and that he didn'tsee why the girls couldn't get along without a union.Q.He didn't see why the girls what?_A. Couldn't get along without a union, why they wanted a union.Q. All right.A. And then he said he wasn't going to have a union because he reallycould do without the art department.He really didn't have to have thatone here because he had one some other place, in Kentucky.As indicated above Weiner made a second speech to the employees on April20, 1949.,8The employees were called to the first floor at the 1130 SouthWabash Avenue plant to hear the speech.Here, as in the first speech, he ex-pressed his animus towards the Union and in addition informed the employeesthat due to economic conditions the Respondent would have to lay off severalemployees.He also informed them that the selection of those to be laid offwould be based on seniority.Here likewise numerous witnesses called by theGeneral Counsel testified in general to the same effect.The gist of Weiner's re-marks is best set forth in the testimony of Pauline Newby. It is set forth here-in below.Q. Now, Pauline, do you recall another gathering of the girls where Mr.Weiner gave a talk?A. It was the day I was laid off.Q And do you recall if Mr. Weiner gave a talk at that time?A. Yes, he did.Q. Do you recall what he said?A.Well, he said that he was going to lay us off because there wasn'tmaterial or something, he couldn't get it and he would have to lay off someof the girls, but he did say he would lay off according to seniority, whichhe didn't do.Q. Did he say when he was going to lay the girls off?A. Did he say when?Q. Yes.A. No, he didn't. I don't think he said when he would lay them off.Q. Do you recall if he said anything at that meeting about the union?A. Oh, yes, he mentioned the union and about things they called Homeron account of the union and he said that he wouldn't have a union in theshop and that he had moved some parts of the plant or something and thathe would move out now before he would have a union there.Weiner testified that he made the speeches, but denied that he mentioned theUnion.He admitted, however, that he granted a pay raise to the employees inthe art department.He also admitted that he suggested to the girls that theyset up their own grievance procedure, and suggested that if they had any troubleto come to him about it in groups of three.Weiner impressed the undersigned as an evasive witness.His demeanor onthe stand when testifying about the Union was not good.Likewise his testimonyin this regard was hesitant and vague. For example he denied having anyknowledge of union activities until Deans and Lens called on him on the after-noon of March 24, 1949, to protest the layoff of the employees in the framedepartment.Deans and Lens informed him at that time that all of the employeeslaid off were members of the Union.However he did admit that he had seen8 The record is not clear as to whether the speech was made to all the employees at the1130 South Wabash Avenue plant or to only those in the art department. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion handbills around the plant. Inasmuch as his supervisory employeesScholl,Weiss, Kuchaba, Deibel, and Taradash, purchasing agent, were awareof the Union's organizational drive it is incredible that Weiner, an astuteexecutive as evidenced by his various business activities, should be so out oftouch with activities that were in progress right "under his nose."Moreover,he admitted his animus toward unions in general, in relating his experience atthe Deena Artware Company, Paducah, Kentucky, with a union. Hence inview of his admissions, the testimony of the Respondent's supervisory employees,and the findings made above, the undersigned is convinced and finds that thetestimony of the witnesses called by the General Counsel as regards Weiner'sstatements at the two speeches heretofore referred to was a true account of whattranspired.Consequently he credits their testimony in this regard and discreditsthat of Weiner.Further evidence of Weiner's antipathy toward the Union is evidenced bythe testimony of Joseph Deibel, foreman of the polishing and plating departmentat the 1130 South Wabash Avenue plant, who testified under subpoena for theGeneral Counsel in his case-in-chief.The Respondent was well aware of theunion activities of its employees.This is evidenced by the fact that Weiss, plantsuperintendent, instructed Deibel to stop Louis Lacy from going out after coffeefor the employees in his department, because he had been seen talking to theunion organizers outside the plant while on such trips, Deibel carried out Weiss'instructions in this regard and selected another employee for this task.Deibel further testified credibly that at the time he was hired by the Respond-ent,Weiner told him that there were two things that he had no use for : namely,drinks and unions.Weiner did not specifically deny Deibel's testimony in thisregard.Consequently the undersigned credits Deibel's testimony as regardsWeiner's remarks at that time and finds that Weiner made the remarks attributedto him by Deibel.As indicated above the complaint alleges that the Respondent discriminatorilyrevised plant rules on or about March 1949, for the purpose of interfering withand discouraging the concerted activities of its employees.In support of this allegation in the complaint the General Counsel offeredthe testimony of numerous witnesses who testified in substance that beforethe Union's organizational drive they had been permitted to smoke duringthe lunch period, and were permitted to go to the rest room in groups of fouror five.In'addition they were permitted to talk back and forth while at theirworking places.Shortly after the Union's organizational drive began theseprivileges were either taken away from them or were greatly curtailed. Scholladmitted that this was true. , She testified on direct examination in thisregard as follows:-Q. Prior to March and April 1949, did you allow the girls to talk freelyat their work tables?A.Well, not any more than usual, except that after that they weresurely overtalking, I mean I couldn't-Q.Do you mean there was more talking in March and April 1949 at thetables than before?A. There certainly was, that is right.Q Prior to March and April of 1949, did you permit the girls to smokewhile they were working at their tables?A. I permitted them to smoke only at the table during lunch time pro-vided they had an ashtray.Q. Did you permit smoking before lunch time at the work tables? DEE\A PRODUCTS COMPANY569A. Oh, never.Q. Prior to March, and April of 1949, did you allow the girls under yoursupervision to go to the wash room at any time during the day?A. Yes, I did, but each girl, according to the company rules, was allowed10 minutes in the morning and 10 minutes in the afternoon where they couldhave their little visit, their smoking and their hygiene.Q. Did you enforce that 10 minute rule prior to March and April of 1949?A. Yes, always.That has been a standing rule in the company.Q. Prior to March and April of 1949, did you allow the girls to leavein groups to go to the wash room during working hours?A. Yes I did, until the department grew so large that too many girlsgot going in there. It was overcrowded.Q. Prior to March and April of 1949, what was themaximum numberof girls that you would' allow to leave to go to the washroom at one time?A.Well, the facilities would accommodate about fouror five people, sotherefore I allowed about four or five people to go at one time.Q. Did you change any of your rules regarding smoking, talking, goingto the washroom, or leaving work tables?A. No, I have never changed the rules. They were always the same.Trial Examiner S$.vw. Speak up, Miss Scholl.The WITNESS. The rules were always the same. I did not change anyrules.In view of Scholl's admissions as regards the Respondent's rigid enforcementof its plantrules during the course of the Union's organizational drive and theundeniedand credible testimony of the numerous witnesses called by theGeneral Counsel in this regard the undersigned is convinced and finds thatthe plant rules were not only changed during this period but that those ineffect, [though loosely enforced) were during this period rigidly and strictlyenforced.Concluding FindingsThe undersigned has found above that Lois Scholl, supervisor of the Re-spondent's art department, interrogated the employees under her supervisionas to their union activities, membership in the Union, and made threats ofreprisal to said employees if they continued to engage in such activities. Like-wise the undersigned has found that Dee Kuchaba, Scholl's assistant, engagedin the same type of conduct.He has also found that Irving Taradash, theRespondent's purchasing agent, also engaged in such conduct.That-such con-duct is violative of the Act, and constitutes interference with, restraint, andcoercion of the rights of employees guaranteed them by Section 7 of the Act,has been so well established by the Board and the courts in a long line of de-cisions,° that in the considered opinion of the undersigned no extensive ra-tionale or comment is either necessary or desirable in this section of hisIntermediate Report.Suffice it to say however that he finds the above conductviolative of Section 8 (a) (1) of the Act.Irving Taradash's statement to William Otis as regards the dire consequencesthat would result if he joined the Union was also violative of the Act, and fallsinto the same category as those of Scholl and Kuchaba.°SeeStandard-Coosa-Thatcher Company,85 NLRB 1358;Shields Engineering h Mfq.Co, 85 NLRB 168;Lloyd A. Fry Roofing Company,85 NLRB 1222;Premier Worsted Mills,85 NLRB 985. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to President Weiner's speeches, the undersigned has found above that theycontained threats of reprisal.Weiner threatened to close his Chicago, Illinois,plants, unless the employees ceased and desisted from union activities.More-over, he did so at the peak of the Union's organizational drive as will beshown hereinafter under that section of this Report dealing with the discrimi-natory discharge of the employees named in the complaint, particularly thosein the frame department.That such statements are violative of the Act isalso well established by numerous decisions of the Board and the courts,and constitute the rankest kind of interference with, restraint, andcoercion.'°Clearly such threats of reprisal were made for the purpose ofcausing the Respondent's employees to abandon their efforts to exercise therights guaranteed them by Section 7 of the Act.The undersigned has found above that President Weiner promised to granta wage increase to the employees in the art department in his speech to themon or about March 25, 1949. The record indicates that the wage increase wasactually granted shortly after Weiner's speech. It is significant that the Union'sgreatest strength was among the employees in the art department.Of the 61employees in the art department at that time 38 were members of the Union orapproximately 64 percent.The Respondent contended at the hearing herein that the wage increase wasgranted to correct certain inequities in the hourly rate of the employees. Insupport of this contention the Respondent offered the testimony of PresidentWeiner.He testified in substance that during the course of the speech he askedthe girls if they were dissatisfied and if they had any grievances, and that sev-eral girls complained about their wage rates.He further testified that he wassurprised when he heard their complaints and that this was the first informationhe had as to just what the hourly rate of the girls was, and that he proceededto correct the situation at once.At the same time he berated Plant Superin-tendentWeiss for not informing him of the hourly rate of the employees, andpromised them that he would censure Weiss for his dereliction of duty in thisregard.The record indicates that the wage increase averaged approximately10 cents per hour to each employee.In the considered opinion of the undersigned it is incredible that such an astutebusinessman as Weiner would be unaware of the wage rates paid his employees.Having found as above in this regard the undersigned is convinced and he so findsthat the Respondent's sole motive in granting a wage increase to the employeesin the art department was to discourage their union and concerted activities andto impress upon them that their efforts in this regard were not only unnecessarybut futile.That the granting of a wage increase by an employer during the peakof an organizational drive by a union among its employees is violative of theAct has been well established by the Board and the courts."' Consequently, theundersigned finds that the Respondent by the above-described conduct interferedwith and restrained its employees in their rights to engage in concerted activitiesas guaranteed them by Section 7 of the Act.Several witnesses called by the General Counsel testified that sometime duringMarch 1949, when the Union's organizational drive was at its peak, Lois Scholl,supervisor of the art department, either changed certain plant rules or rigidlyenforced rules that had not been invoked before March 1949. For example,before March 1949 the employees were permitted to talk among themselves dur-ing working hours, smoke during their lunch periods, and go to the rest roomin groups of four or five.Shortly after the Union's organizational drive started1o SeeN.L. R. B.v. American Pearl ButtonCo., 149 F. 2d311 (C. A. 8), 52 NLRB 1113.11 SeeCapital City CandyCo., 72NLRB 411;Twin City Milk Producers Assn.,62 NLRB282;Schram and Schunery,67 NLRB 980. DEENA PRODUCTS COMPANY571Scholl changed the rules as follows : She prohibited the employees from smokingat any time including the lunch period, while at their working places, establisheda rule that only two employees could go to the rest room at a time, and pro-hibited them from talking while at work. Scholl admitted on direct examinationthat she took the action described above because of the "commotion and nuisance"among the employees.Her testimony in this regard was as follows :Q. (By Mr. URIST.) During March or April 1949, Miss Scholl, did you makeany special effort to enforce these rules?A. Some time in February and all through March and April there wasan unusual amount of talking going on among the girls, talking andcongregating in back of the spray booths and in the wash room, so I wascurious about this commotion and nuisance, it was interfering with myproduction, so I asked the girls what was going on.Theyfinally told methey had aunion-not a union, they had a club, a benefit club, for the girls,and that they wanted to know if they could hold their meetings during thefactory hours, working hours,and I surelyrefused because that is notregular.So later, during that same day, some of the girlscame up andtold me they wereforming aunion in the factory.In view of Scholl's testimony as regards the changes in certain plant rulesand her admissionsas regardsher knowledge of union activity among the em-ployees in her department, the undersigned is convinced and finds that her actionin this regard was not motivated for the purpose of increasing production butbecause of the union and concerted activities of the employees in her department.That an employer may put in effect any rule that is reasonable at any time iswell settled.Moreover, it is likewise well settled that working time is for work,and an employer may establish a rule against union solicitation and activitiesduring working hours.But on the other hand an employer cannot put intoeffect an unreasonable rule and withdraw certain privileges which have beenestablished by custom and acquiescence over a long period of time for the purposeof interfering with his employees' rights to self-organization.As the Board said,in substance,in theIndustrial Metal Fabrication, Inc.,63 NLRB 46, an employerengaged in interference by a superintendent's statements to employees thatcertain privileges accorded them in the past were being withdrawn in reprisalfor their organizational efforts.32Having foundas above that the Respondent's real motive in rigidly enforcingdormantrules andpromulgating new rules for its employees during the peakof the Union's organizational drive was to interfere with the Union's organi-zationalefforts, the undersigned is convinced and finds that such conduct waslikewise violative of the Act and hence interfered with the rights guaranteedemployeesby Section 7 of the Act.The undersigned has found above that the Respondent committednumerousacts that constituted interference with, restraint, and coercion of the rights ofemployees to engage in self-organization as guaranteed them in Section 7 of theAct.Such conduct likewise is clearly violative of Section 8 (a) (1) of theAct andhe so finds.3.The discriminatory discharge of the employees in the frame departmentThe record clearly shows that the first employees contacted by Deans, theUnion's representative in charge of the organizational drive among the Re-12 SeeBryan ManufacturingCo., 68 NLRB 187;Deena Artware, Incorporated,86 NLRB732. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's employees, were those in the frame departmentShortly after thedrive started 9 of the 10 employees in the department joined the Union. Theonly employee who did not join the Union was Bernard heel, son of Ben Piel,the foreman of the department.Numerous witnesses called by the General Counsel testified credibly that onMarch 24, 1949, at about 11 : 30 a. in., Homer Weiss, plant superintendent, cameinto the frame department and told the employees that due to a shortage of wirethe Respondent was forced to lay off all the employees in the frame department.He also told them that he thought the layoff would last but a short time andthat they would be called back to work as soon as an expected shipment ofwire arrived from New York.He then gave each of those present their check.The following employees were affected by the layoff : Homer Pierson, James Jones,William Ray, Robert Cobbins, James Cobbins, Otis Noble, Charles Holland,Henry Carroll, and James Armstrong.Bernard Piel was not laid off but wastransferred to the stockroom.The Respondent's list of employees la as ofSeptember 1, 1949, shows that Piet was transterred from stock to the Sherplant on June 28, 1949.14 It is significant that Piet was the only employee inthe frame department that did not belong to the UnionOn the afternoon of March 24, 1949, Deans and Lens, the union organizersin charge of the drive, called on Weiner to protest the layoff of the nine unionmembers.Weiner told them that he would discuss the matter only in thepresence of his attorney, Edward R. Weinstein.He then called Weinstein, whoarrived shortly thereafter, to his office.Deans and Lens then lodged theirprotest of the layoff of the union members in the frame department.They alsoprotested to Weiner the interference of certain supervisors with union activitiesof the employees in the various departments.Weiner denied that the employeesin the frame department weie laid off because of their union activities but foreconomic reasons.He informed Deans and Lens that he had contemplatedclosing down the frame department for a long time and moving it to the Deenaof Arlington Co., at Arlington, Kentucky.He further told them that this planthad just been completed, and that since the Respondent had no wire to makeframes with, it was a good time to close down the department and move theequipment to Kentucky as prei iously contemplated.Weiner also told themthat he had no knowledge of any union activity among the Respondent's em-ployees, and if there was any such activity hh would instruct the supervisorsto observe strict neutrality and not to interfere with the rights of the employeesunder their supervision, which he proceeded to do forthwith by dictating a lettertoWeiss, plant superintendent, to that effect.According to the credible testi-mony of Deans, a heated discussion arose about the Union during the courseof the meeting.His testimony in this regard was as follows :Q. Did you have a conversation, or did you go to Mr. Weiner's officesometime in March of 1949, with Mr. Lens?A. That is right.Trial Examiner SHAW. Who is Mr. Lens?The WITNESS. Mr. Lens is the director of Local 329, AFL. I might addthat he is not here.He is currently making a tour of Europe, so will notappear in this case.laGeneral Counsel'sExhibit No 4.14Weiner purchased a wire plant from Sher Brothers sometime in 1949,and transferredits equipment^to the Respondent's plant at 1130 SouthWabash Avenue.This transactionwill be discussed in greater detail hereinafter. DEENA PRODUCTS COMPANY573Q (By Mr MASLANZCA). Can you recall what was said at the time in Mr.Weiner's office?Mr. UxisT. Excuseme, canwe place themeeting?Trial ExaminerSHAW. He said in March. Can you get the date?Q (By Mr. MASLANKA.) Can you place the date closer to the exact time,Mr Deans?A. Probably March 24.Q. And do you recall who else was there besides yourself and Mr. Lensand Mr. Weiner?A. As I recall, Mr Lens and I were alone for a short time with Mr. Weiner,and then Mr. Weinstein, his attorney, arrived.Q Do you recall what was said?A. Prior to Mr. Weinstein's entry into the picture, there was a rathergeneral discussion by Mr. Weiner about activities, and so forth, in the plant,and he pointed to a picture on the wall, evidently a drawing or plan of thebuilding that, at thattime, was nearingcompletionas I recallthe discussion,in Arlington, Kentucky.In the course of the conversations which followed later, he told us thatthe entire plant-when. we brought up the matter of why the men in thewire frame department, all members of our union, had been unceremoniouslyfired at approximately 11: 30 in the morning, without any justification-they told us that that was just thebeginningof the closing, and transferringof the entire operation.The whole thing was going to be shipped to Arlington.Q Do you recall anything else in that meeting?A.Well, the meeting was very general, up to a point. It would be verydifficult to just pick out anything particularly specific until there was someheat generated by the accusation, or the inference that was made by Mr.Weiner, that unions were rackets, and that all we were after was the duesfrom the members, and at that point, certain statements were made by Mr.Lens in rebuttaland caused an uproarin the office for a moment, and at thattime it would be very difficult to remember what was said, but we were askedto leave.We were told that the meeting was over, and somebody was waiting out-side.Mr.Weiner indicated there was another party waiting outside, andhe bruskly stood up and waved us towards the door.The employees in the frame department had no intimation or warning thatthe department was to be closed and moved to Kentucky.Nor were they awareof the fact that there was a shortage of wire as contended by the Respondent.In fact contrary to Weinei's testimony that there was a shortage of a certainlarge wire, two employees, Ray and Cobbins, testified credibly that on the veryday of the layoff they had an occasion to go to the stockroom and there theysaw wire of this particular gauge sufficient to supply the department at leastuntil the frames then in production were finished.Weiss and Piel testified that there had been a shortage of this particulargauge for some time and that they had had it ordered from a New York firmbut had been unable to get it shipped to the Respondent's plant.Weiner's version of what transpired at the meeting is substantially the sameas that of Deans, except that he testified in substance that he made no dis-paraging remarks about the Union. In view of the undersigned's findings aboveas regards Weiner's credibility, and the further fact that Deans impressed himas a credible witness, the undersigned is convinced that Deans' testimony in thisregard was a true account of what transpired at the meeting, and he so finds. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, Weiner denied that he had knowledge of the employees'organizational activities at the time Deans and Lens called on him.He didadmit howeverthat he had seen union handbills on the streetnearthe 1130South Wabash Avenue plant, but "paid no attention to them."The undersigned has carefully considered the record in the instantcase, andin his considerate opinion is convinced and finds that President Weiner notonly had knowledge of the employees' union activities, but he also knew whowere members of the Union. The following factors have persuaded him inmaking his finding in this regard.The undersigned has found above that top managerial hierarchy were fullyaware of the Union's organizational efforts.For example, the recordis clearthatWeiss, plant superintendent, Deibel, foreman of the plating and polishingdepartment, Scholl and Kuchaba, supervisors in the art department, and Tara-dash, the Respondent's purchasing agent, either admitted their knowledge inthis regard or failed to deny the testimony of the General Counsel'switnessesin this regard such as Taradash and Kuchaba.Another compelling factor that persuaded the undersigned in making hisfinding as regards the Respondent's knowledge of its employees' union activi-tieswas the testimony offered by the General Counsel as regards surveillanceof union meetings.The record clearly shows that the Union held two meetings at the Y. M. C. A.Hotel located at 826 South Wabash Avenue, which is located directly acrossthe street from the Respondent's office.The first meeting was held on March 22,1949.The employees went directly to the Y. M. C. A. after quitting time,4: 30 p. m. The distance from the 1130 South Wabash Avenue plant is approxi-mately 3 blocks from the Y. M. C. A. The record is clear that the employeeswalkedin groupsto the meeting.According to the credible testimony of Deansand Margaret Walker, employees in the art department, they saw Weiss andDee Kuchaba, standing at the window on the second floor at the Respondent'sbuilding at 825 South Wabash Avenue. Both testified that Weiss had a note-book in his hand. They further testified that it was still daylight and thatthey could see and identify both Weiss and Kuchaba. This incident occurreda few minutes before 5 p. in. on the night of March 22, 1949.Neither Weiss norKuchaba denied the testimony of Deans and Walker in this regard. In factKuchaba was not even called as a witness for the Respondent.Furtherevidenceof theRespondent's surveillance is foundin the testimonyof Louis Lacy, an employee in the polishing and plating department. Lacy testi-fied credibly that prior to the Union's organizationaldrive it was the custom forhim to go out of the plant and get coffee and cakes for the employees in thepolishing and plating department.After the union drive started Joe Deibel,Lacy's foreman, told him that he had been instructed by Weiss to stop Lacy fromgoing out for coffee because he had been seen talking to the union organizers.Deibel corroborated Lacy's testimonyin this regard.In sucha state of therecord the undersigned credits the testimony of Lacy and Deibel in this regard,and finds that Weiss, plant superintendent, gave Deibel the above instructions.Margaret Walker further testified credibly and without contradiction that DeeKuchaba, assistantsupervisorin the art department, on the day of one of theunion meetings,trailed the employeesin hercar to the place of themeeting. Insucha state of the record the undersigned finds that Kuchaba followed the em-ployees to the uzlion meeting as described by Walker, and that her purpose indoing so was to find out which of the employeeswere union adherents. DEENA PRODUCTS COMPANY575The undersigned has found above that Lois Scholl had full knowledge of theemployees' union activities, and will not be reiterated in this section of the In-termediate Report.Another example of Lois Scholl's activities in surveillance of the employees'union activities is found in the credible testimony of Willie B. Thomas.Ac-cording to Thomas, Scholl said to herinter aliaon the day following one of theunion meetings, "I saw you leaving the Union meeting last night . . . I am sur-prised at your joining . . . I didn't think you would go to anything like that .. .why did you go . . . I hear you and your husband started it all."As indicated the incidents set forth above and the record as a whole were thepersuading factors considered by the undersigned in making his finding thatthe Respondent had full knowledge of its employees' union activities and whowere members of the Union. Scholl generally denied all the antiunion state-ments attributed to her by the General Counsel's witnesses.The undersignedhas found above that Scholl was an unreliable witness ; Thomas impressed himotherwise ; consequently he finds that Scholl made the remarks attributed to herby Thomas.Further evidence of the Respondent's knowledge of its employees' union activi-ties and the activities of its employees in the frame department is evidenced bythe testimony of numerous employees in the art department concerning theactivities of Scholl and Kuchaba on the day the frame department employeeswere laid off, March 24, 1949.According to the credible testimony of Evelyn Jackson, Scholl came to thetable where she was working and,inter alia,told the girls at the table, ". . .somebody in the wire department had joined the union and was on their way out."Amy Hunter testified credibly that Lois Scholl came to her and said, "Amy,are you bringing that old nasty union in here? Do you know what happeneddownstairs today?Well the men in the wire department shipped out the frontdoor because of the union."According to the credible testimony of Hattie Moore, Scholl came to her onMarch 24, 1949, and said, "Mr. Weiner don't have nobody working for him thatbelongs to the union and that you girls will be just like the wire boys, you willgo out the damned front door."Clare Parker testified credibly that Scholl asked her about the Union and inthe course of the conversation she admitted that she had joined the Union.Shortly after this conversation Scholl came back to her and said, "You seewhat happened to those fellows down in the frame department . . . They allgot fired and the same thing will happen to you girls . . . Mr. Weiner says heis not going to have a union and he will close the damn joint down before he'dhave a union."While Scholl did not specifically deny that she made the above statementsshe did deny generally of making any antiunion statement. The undersignedhas found above that Scholl was an unreliable witness. Jackson, Hunter,Thomas, and Parker, the witnesses whose testimony in this regard has beenset forth herein above, impressed him as reliable and forthright witnesses.Consequently the undersigned credits their testimony in this regard and dis-credits Scholl's denial, and finds that she made the remarks attributed to herby them.As indicated above the Respondent purchased the wire plant of Sher Brothersin Chicago, sometime in the late spring or the early part of the summer of 1949.Weiner testified that the plant was purchased primarily to secure a patentor a certain type of frame. Sometime in the later part of 1949, the equipment 576DECISIONSOF NATIONALLABOR RELATIONS BOARDin the Sher plant was transferred to the Respondent's plant and the frameplant reinactivated.At the time this was done Weiner requested Weiss torecall the employees laid off on March 24, 1949. According to Weiner he at-tempted to do this by means of telephone and telegraph.He made no othereffort to contact themTwo employees were located and reinstated to theirjobs : Henry Carroll, on January 13, and James Armstrong, on January-1950.On March 1, 1950, there were eight employees in the frame departmentSeveral of the employees who were laid off on March 24, 1949, testifiedcredibly that they were still living at the same addresses in January 1950 andthat they never received any communication from Weiss.Weiss' testimony in this regard was to say the least hazy and vague, andhe was forced to refer to an affidavit executed the day before the hearing hereinto refresh his recollection in this regard. In such a state of the record theundersigned finds that Weiss' efforts in this regard were feasible and carriedout in a half-hearted manner, and that the Respondent had no intention ofmaking any real effort to locate the employees it discharged on March 24, 1949.It is significant that following the closing of the frame department the Re-spondent continued to purchase frames from other companies, as in fact italways had done, but after the busy season started in August or September1949, its purchases of frames doubled and tripled over what it purchased whileitwas operating its own frame department.Concluding FindingsAs indicated above the Respondent's contention as regards the closing ofthe frame department was for economic reasons and offered the testimony ofPresidentWeiner in support thereofIn addition to the testimony of Weinerwhich has been set forth above he further testified that sometime in 1947 hedecided to build a plant in Paducah, Kentucky, across the railroad tracks fromthe Deena Artware Company, of which Weiner was president and principalstockholder, and thus concentrate his various enterprises ; the new companywas to be a separate corporate entity, with the same offices and stockholders asDeena Artware Company and the Respondent herein. Construction on the newplant at Paducah, Kentucky, was actually started but due to labor trouble atDeena Artware Company" lie decided to change his plans and build the plantin a nearby town, Arlington, Kentucky. Construction actually started on theArlington plant sometime in 1948, and was completed in the early part of March1949.As soon as the plant was completed Weiner hired a superintendent, oneAdams, and brought him to Chicago, Illinois, to familiarize himself with themanufacture of lampsAdams completed his training and returned to Arling-ton sometime around April 20, 1949.As pointed out above Weiner decided tomove the frame department on the morning of March 24, 1949, when he learnedthat there was a wire shortage.On the next day the equipment was moved toArlington,Kentucky.The Respondent contends that the mere fact that theframe department was moved during the course of the Union's organizationaldrive is merely coincidental, and in any event it could not have been for unionactivities becauseWeiner as president of the Respondent, and who makes allits important decisions, had no knowledge of any such activity.The undersigned has found above that all of the top supervisors, and at leastone top executive, Taradash, had full and detailed knowledge of the union andconcerted activities of its employees.11SeeDeena Artware,Incorporated,86 NLRB 732 DEENA PRODUCTS COMPANY577In view of the above findings and upon the record as a whole the undersignedis convinced and he finds that the Respondent's contention as to the circum-stances surrounding the closing of the frame department and the layoff of theemployees therein was mere pretext and that the true motive for the Respond-ent's action in this regard was because of the fact that all of the employees inthe frame department except one, Bernard Piel, son of the foreman, were mem-bers of the Union.The undersigned's finding in this regard is based on thefollowing factors: (1)Weiner's obvious animus towards union and other con-certed activities of the Respondent's employees; (2) the acjivities of Super-visors Scholl, Kuchaba, Weiss, Deibel, and Taradash, by interrogating the em-ployees about their union affiliations and activities on its behalf; by surveil-lance of union meetings by threatening its employees with discharge if theyengaged in or continued to engage in union activities ; by informing the em-ployees that the employees in the frame department were fired and the depart-ment closed down because of their union activities; by the charging and strictenforcement of plant rules during the peak of the Union's organizational drive ;and by threatening to close the plant down if the Union was successful in itsorganizational efforts.Moreover the facts found above fully support the undersigned's findings thatthe Respondent closed down the frame department and laid off and/or dischargedits employees therein to discourage union activity.The very sequence of eventsas set forth above evidences the justification for this findingThe undersignedfinds that the Respondent was well aware of the union activity among itsemployees almost from its inception.The reaction of the Respondent by Presi-dent Weiner was swift and unmistakableThe closing of the frame departmentand the discharge of the employees therein occurred exactly 1 month after theUnion started its organizational drive, and 2 days after the Union's first formalmeeting.The decision to close the frame department was not communicatedto the employees.They were laid off and/or discharged without any warningwhatever. It is indeed significant that the testimony of Weiner, Weiss, andPiel as regards the wire shortage was unsupported by any documentary evidencesuch as inventories, correspondence with the suppliers of wire, and purchaseorders, which surely were in the possession of the Respondent in one form oranother, as is the custom in most businesses.Clearly the substantial evidenceadduced at the hearing supports the undersigned's finding as to the motive andintent of the Respondent in closing down the frame department and dischargingits employees thereinThe undersigned is convinced and finds that the Re-spondent's conduct as described above was designed to discourage the union andother concerted activities of its employees 16Nor is the undersigned convinced that the Respondent made an honest effortto°recall its frame department employees when it reopened its frame departmentin January 1950.The record clearly shows that its efforts in this regard werehalf-hearted, and the undersigned finds that its meager action in this regard waspurely a face-saving devise to give some color to its defense that it acted in goodfaith in closing down the frame department and discharging the employees whoworked therein.Consequently he rejects its contention in this regard, andfinds it likewise to be without merit.The record is clear that with the possibleexception of one or two employees all were still at the same addresses in January-1950 as they were on March 24, 1949.In view of the foregoing and upon the record as a whole the undersigned findsthe Respondent discriminatorily discharged Homer Pierson, James Jones, Wil-16SeeGoodyear Footwear Corporation,80 NLRB 800,and cases cited therein.943732-51-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDLiam Ray, Roberts Cobbins, James Cobbins, Otis Noble, Charles Holland, HenryCarroll, and James Armstrong, on March 24, 1949, because they joined and as-sisted the Union and engaged in other concerted activities for the purpose ofcollective bargaining and other mutual aid or protection, and that by thus dis-criminating against said employees the Respondent has discouraged member-ship in the Union and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them by Section 7 of the Act, and isviolative of Section 8 (a) (1) and (3) of the Act.4.The alleged discriminatory layoff of the employees in the art departmentIn the course and conduct of the operation of its business at its 1130 SouthWabash Avenue plant, the Respondent for convenience has divided the manu-facturing and assembling of its products into departments.On March 1, 1949,the Respondent had approximately 325 employees, of which 61 were employedin the art department.The work in this department for the most part is doneby unskilled labor.The workers are classified as follows : sprayers, tapers,and wipers. In addition there are 2 artists whom the undersigned has notincluded in the 61 employees for the reason they are considered professionalemployees.The record clearly shows that the Respondent's business is seasonable.Thesale of its products is dependent upon the furniture market, the center of whichisChicago, Illinois.It is a matter of general knowledge that the largestfurniture mart building in the country is located in Chicago. Since the Re-spondent's business is dependent on the furniture market, it is its policy to carrylittle or no finished lamps in its inventory.This is, of course, due to the factthat designs in various articles of furniture change in accordance with thewhims of the public. Faced with this situation, the Respondent manufacturesits lamps only on advance orders. The Respondent's orders for lamps startto increase about the first of September and production reaches its peak aroundDecember and January. About the first of March, the orders fall off and theslack season starts in April and continues until September.It is in the light of this background that the events set forth in this section ofthe Intermediate Report occurred.As found above, the Union's organizational drive among the Respondent'semployees started on or about February 24, 1949.During the month of March1949 approximately 50 employees had joined the Union. The record clearlyshows that it was in the frame and the art departments that the Union wasmost successful in securing members. In fact, as far as the record is concerned,the Union's entire membership consisted of employees in the frame and artdepartments, with the exception of 4 or 5 in other departments. Of the 61employees in the art department, 34 were members of the Union, or, in otherwords, approximately 56 percent.On or about March 24 or 25, and again on April 20, 1949, President Weinermade speeches to the employees in the art department.The substance of whathe said has been set forth hereinabove and will not be reiterated in this sectionof the Report. Suffice it to say, however, that the undersigned has found abovethat they contained threats of reprisal and promise of benefits if the employeesabandoned the Union. In one of these speeches Weiner advised the employeesin the art department that due to a lack of orders there would be a reductionin force, and that in selecting those to be laid off seniority would be followed.In his speech of April 20, 1949, Weiner informed the employees that the Re-spondent had developed a new lamp base in which the color of the base was DEENA PRODUCTS COMPANY579"burned in" at the pottery, and that this new innovation would eliminate anumber of employees in the art department.He pointedout to them that theprocess inuse at the time required six steps, while the new base that the Re-spondent had developed would eliminate several steps in processing the bases,thus resulting in a reduction in force.The selection of those to be laid off was left to Weiss and Scholl.AccordingtoWeiss, he took a list of the employees in the art department to Lois Scholland since he was not familiar with the work of the girls, he left the actual selec-tion of those to belaidoff to her.In selectingthe employees to be laid off,Scholl wasto take into consideration, seniority, ability, and attendance.Scholl testified on direct examination that she took into consideration thesamefactors as suggested by Weiss in selecting those to be laid off, and inaddition added another, "cooperation."Scholl on direct examination also testified in substance that the reasonsenioritywas not followed in the selection of employees to be laid off wasbecause several of the employees had "slowed up" on their production, had poorattendance records, and were "uncooperative."She admitted that several em-ployees were retained who had less seniority than those laid off, but justifiedher action in this regard on the grounds that she retained them because theywere either better producers, more versatile, or had better attendance records.Among those selected for layoff were the following : Willie B. Thomas andElizabeth Conner. In the first part of her direct examination she testified thatthey werelaidoff because the finial department in which they worked was discon-tinued.When queried by the Respondent's counsel later on direct examinationas to why other girls with less seniority were kept on, she testified as follows :The WITNESS. We discontinued that department. They were in thatdepartment for quite a while.Q. (By Mr. URIST.) Were they the only two girls in that department?A. There were others. I think that Lizbeth-Willa Conner was in there.I am not sure, but she was helping in that department for awhile.May Istate the reason for letting those two girls go?Q. Yes, that is the question.A. They slowed up considerably.Their work slowed up. They just sortof got to-they acted like they owned the place and didn't have to work. Ireprimanded them about it.Trial Examiner SHAW. Please speak up.The WITNESS. I reprimanded the two girls about it, they got slow afterthey got back in the taping department after the finial department wasdiscontinued.Q. (By Mr. URIST.) You mean, after the finial department was discon-tinued, you transferred them to the taping department?A. Taping and wherever the occasion arose.Q. And they were in the taping department at the time of their layoff?A. Yes, one may have been a wiper,I am not sure.I don't remember.It is significant that both Thomas and Conner are listed on the list ofRespondent's employees dated March 1, 1950, as tapers.Moreover, this listdoes not show a "finial" department. It is also significant that it was Thomaswho was seen leaving a union meeting by Scholl, and was reprimanded by herfor attending it.Another employee who was laid off was Margaret Walker.She likewise had greater seniority than several employees who were retained.The undersigned has found above that Scholl queried Walker extensively about 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDher union activitiesDuring the course of Scholl's interrogation, Walker ad-mitted that she was a member of the Union and had met with Deans along withother employees in the department. Scholl's reasons for selecting her forlayoff was because she was "uncooperative."The above is typical of Scholl's testimony as to why several employees withgreater seniority were laid off and others with less were retained. In such astate of the record, the undersigned is of the opinion that it is unnecessary toset forth in detail the testimony of Scholl as regards her reasons for selectingemployees with greater seniority for layoff and retaining employees with less.It is clear from Scholl's testimony that the Respondent's policy for selectingemployees for layoff as stated by its president, Weiner, in one of his speeches,that seniority would govern the selection of those to be laid off was not followed.Moreover, due to Scholl's shifting reasons for selecting employees for layoff itmakes it difficult to determine whether the Respondent had any policy in selectingemployees for layoff.The undersigned has found above that President Weiner, Taradash, Respond-ent's purchasing agent, and Supervisors Scholl, Kuchaba, Deibel, and Weisswere well aware of the Union's organizational drive, and knew not only thosewho were the most active union adherents but also those who were members ofthe Union, but who did not engage in any outstanding activities, such as OtisNoble, Louis Lacy, and Margaret Walker.As found above, this knowledge of theRespondent was gained by interrogating employees about their union affiliationsand activities.In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds: (1) That the layoff of the employees in the art departmentwas in the first instance justified by the then existing economic conditions;(2) but on the other hand, he, likewise, finds that Scholl discriminatorily selectedthe employees for layoff, in that she selected a disproportionate number ofunion members.The later finding is buttressed by the fact that of the 41selected for layoff, 33 were union members or approximately 80 percent.Sometime in the summer of 1949 the business of the Respondent picked upand it recalled several of those laid off in April 1949, and in addition hiredseveral new employees in the various departments.Only three union memberswere recalled to work in the art department: Lymustine Reece on July 18; LeonaCotton on July 18 ; and Julia Hopkins on July 18, 1949The record is clear thatseveral other union members who were laid off also requested reinstatement butScholl rejected their requests in this regard.An examination of the documentary evidence which was admitted in evidenceat the hearing, meager as it is and in some respects admittedly inaccurate,shows that on March 1, 1950, there were 28 production employees in the artdepartment, or approximately 47 percent of those employed as of March 1, 1949.This fact buttressed the undersigned's finding that the layoff of employees in theart department was in the first instance justified for economic reasons, andcorroboratesWeiner's contention that the change in the manufacture of baseswould of necessity cause a reduction in force.The gravamen of the Respondent'sposition is as pointed out above that it laid off a disproportionate number ofunion members in April 1949, and failed and refused to reinstate but three unionmembers in the late summer and fall of 1949, when business picked up. Therecord is clear that new employees were hired not only in the art departmentbut in others as well, especially the trimming department which like the artdepartment used unskilled workers.In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that certain of the employees named in the complaint, who DEENA PRODUCTS COMPANY581were employed in the art department, and which are set forth in Appendix A,attached hereto, were discriminatorily discharged, refused reinstatement, andentitled to back pay less their net earnings.As to who is entitled to be reim-bursed by the Respondent, the undersigned is convinced and finds that in viewof the inadequacy of the documentary evidence in the record that this problemshould be resolved by the compliance division from the Respondent's records, inthe event that the undersigned's findings, conclusions, and recommendations areadopted by the Board.As indicated above, the documentary evidence that was offered in supportof the General Counsel's contention that the employees named in Appendix Aclearly shows that the Respondent gave little, if any, consideration to seniorityin selecting those to be laid off.The record is also clear that Scholl, in justifi-cation of her selection of those to be laid off, relied on seniority, in some in-stances, but did not apply the same yardstick to the members of the Union, inthat she added to their qualifications for retention, "efficiency," "attendance,"and "cooperation " In so doing, she completely disregarded the facts that longservice is in itself an indication that an employee has performed satisfactorilyand cooperated with managementThe reasons advanced by the Respondentfor the selection of those to be laid off in the art department which have beenset forth above are the same as those advanced by the respondent in theDifferential Steel Car Company,75 NLRB 715. In that case, as in the instantcase, the respondent -offered no substantial evidence to show that the unionmembers selected to be laid off were inefficient, uncooperative, or had bad at-tendance records.Certainly the Respondent's records would have shown thelatter,but it offered none to substantiate their contention in this regard.Considering the disproportionate number of union members who were laidoff; that employees with 2 and 3 years seniority were laid off and those withbut a few months service retained ; Respondent's knowledge of the union activi-ties of its employees in the art department; Respondent's interrogation of itsemployees concerning their union affiliation and activities ; surveillance ofunion meetings; threats of reprisal if the employees continued to engage inunion activities ; and Respondent's expressed animus toward concerted activi-ties and in particularunionactivities, the undersigned is convinced and findsthatRespondent used a discriminating standard in selecting employees forlayoff and in reinstating them to their former or substantially equivalent jobs,and that by such conduct interfered with, restrained, and coerced its employeesin the rights guaranteed them by Section 7 of the Act and violated Section 8 (a)(1) and (3) of the Act. As indicated above, this finding is not applicable toall of the employees named in the complaint except to the extent that theyconstituted a part of the entire group of union employees which, as a group, wasdiscriminated against.The undersigned has found above economic justificationfor a layoff, and that a change in the processing of the bases which are finishedin the art department which resulted in a reduction in force, it is reasonableto assume that no matter how carefully the Respondent selected the employeesfor layoff on a strict seniority basis, it would have been impossible to effectuatethe layoff without laying off some members of the Union, since 56 percent ofthe employees were members of the Union. The record affords no accuratebasis for determining just who those employees are.This same reasoning islikewise applicable to those employees who would have been reinstated on aseniority basis.As found above, the Respondent reinstated three union employees, LeonaCotton, Lymustine Reece, and Julia Hopkins on July 18, 1949. The undersigned 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill recommend that the remedy be limited to payment of back pay from April20, 1949, the date they were laid off, to July 18, 1949, the date they returnedto work.5.The discriminatory discharge of Louis LacyLouis Lacy went to work for the Respondent on July 16, 1946. During thetenure of his employment he worked in several departments.At the time theevents herein occurred he was and had been for some time employed in thepolishing and plating department.His foreman was Joseph Deibel.Lacy was one of the first employees contacted by Deans (organizer for theUnion), and on March 7, 1949, signed an application-for-membership card.Asindicated above, before the Union's organizational drive, it was the custom forLacy to go to a nearby restaurant each day and purchase coffee and rolls forhis fellow employees.The restaurant was located about four or five doors fromthe entrance to the 1130 South Wabash Avenue plant. It was also the customat that time for employees in other departments to congregate there.Deansand Lens were aware of this custom and carried on much of their organizationalwork therein.Lacy while on his trips to the restaurant would converse withDeans and Lens about the Union. Sometime in the early part of March 1949,Joseph Deibel, Lacy's foreman, came to him and said that he had instructionsfrom Weiss, plant superintendent, to the effect that Lacy could not go out anymore for coffee and rolls because he had been seen talking to the union organizers.Lacy's testimony in this regard was corroborated by Deibel.Weiss, who testi-fied at the hearing herein for the Respondent, did not deny the testimony ofeither Lacy or Deibel in this regardMoreover,Weiss was not interrogatedregarding the above incident by counsel for the Respondent.Since the testimony of Lacy and Deibel stands undenied in the record, theundersigned finds that Weiss issued the above instructions to Deibel and thathis reason for taking such action was to restrain Lacy from talking to the unionorganizers.On or about April 1, 1949, Lacy was laid off by the Respondent without anyprior notice or warning.Joseph Deibel told him at the time that he was beinglaid off on account of business conditions.According to the credible and un-denied testimony of Lacy, there were at least four employees in the departmentwho had less seniority than he did.As a matter of fact one of these employees,Mito Shimizer,-had only 5 months service with the Respondent.Lacy further testified that on August 12, 1949, he was called back to workby the Respondent.Upon his return he was told by Harold Froshieser, assistantforeman in the department, that the reason he was laid off was because he hadbeen "seen at several union meetings."Lacy's testimony in this regard standsundenied and uncontradieted in the record.Moreover, Froshieser was notcalled as a witness by the Respondent, nor did it make any showing at the hear-ing herein that he was unavailable as such. Consequently the undersignedcredits Lacy's testimony in this regard and finds that Froshieser and Deibelmade the statements attributed to them by Lacy.Concluding FindingsThe undersigned has found above that Louis Lacy was one of the first em-ployees to join the Union.He has also found that Lacy was in touch with theunion organizers throughout the organizational drive in March 1949.His activi-tieswere well known to the Respondent. This is evidenced by the fact thatSuperintendent Weiss instructed his foreman, Joseph Deibel, to stop him from DEENA PRODUCTS COMPANY583going out after coffee and rolls for his fellow employees, as had been his customfor some time, for the reason that he had been seen talking to the unionorganizers.Lacy's layoff must be considered in the light of the Respondent's animus towardthe Union and other concerted activities of its employees as found herein above.Consequently, upon the record as a whole, the facts found above as regardsLacy, and all the surrounding circumstances, the undersigned is convinced andfinds that Louis Lacy's employment was discriminatorily terminated on April 1,1949, by the Respondent because of his membership in and activities on behalf ofthe Union, and that by so doing the Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of theAct, and violative of Section 8 (a) (1) and (3) of the Act.Having found as above the undersigned will recommend that the remedy belimited to payment of back pay from the date of Lacy's layoff, April 1, 1949,toAugust 12, 1949, the date he was reinstated to his former position.6.The discriminatory dischargeof MaggieMitchellMaggie Mitchell was hired by the Respondent on August 10, 1948, and wasdischarged on April 1, 1949.At the time of her discharge she was employedin the dipping department.Her immediate supervisor was Stanley Jembrzycki.Ordinarily Jembrzycki worked alone, but on occasion he would get behind inhiswork and at such times he would ask Weiss, plant superintendent, forassistance.The record is clear and the undersigned has found above thatJembrzycki was not a supervisor within the meaning of the Act. On the otherband, however, even though he did not have the right to hire and fire, he never-theless told the employees what to doand assignedand directed their work.Moreover he was looked up to by the employees who worked under his directionas a supervisor.Again, at times he had as many as five employees workingunder his supervision. In such a state of the record the undersigned finds thatJembrzycki., although not a supervisor, was held out to the employees as havingthe same status as a regular supervisor and as will be shown hereinafter actedas an agentfor the Respondent and it is responsible for his acts and statementsto those employees assigned to work under his direction"Maggie Mitchell attended the union meetings held at the YMCA, and accordingto her credible testimony, was seen by Lois Scholl leaving the YMCA hall afterthe union meeting on the evening of March 24,1949.On April 1, 1949, she was discharged by the Respondent. The circumstancessurroundingher discharge are best set forth in her own testimony.Maggiewas a colorful, and the undersigned finds, an honest and forthright witness.Her testimony as regards her discharge is set forth herein below.Q.When did you join the union?A. I joined the union in March, 1948.Q., Did you ever talk to Stanley Jembrzycki on or about March 24, 1949?A. Stanley?Q. Stanley.A. About what?Q. About March 24,1949, did you talk to him at that time?A. About the union?Q. Yes.A. No.17 SeeJoy Silk Hills, Inc.,85 NLRB 138. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did he talk to you about the men in the frame department?A.Well, I guess, laid off.They laid off the whole frame department,the one who made the frame The next day I asked Stanley. I said,"Stanley, why did they lay off all the frame work makers?" "Because theyjoined the union," and the boss said,"you are not going to have no unionin there"Before you have a union in here he'd close it down and movethe machines to Ord! or somewhere.Q. Now, Maggie, on or about April 1, 1949, were you laid offA. I was laid off on the 1st of April 1949.Q.Who gave you your check?A Stanley.Q. That was your-A.My boss, Stanley, he told me he were. Lois transferred my check.For a while she gave my check and she turned it over to Stanley.He calledme Mary, but my name is Maggie. He said, "Mary, I am your boss. Loisturned your check overto me. I am supposed to give it to you."Q.When you were laid off, did he give you any reason?A. I'd always go to the washroom to wash the paint offofme fiveminutes to quitting time, and I was in the washroom washing that paintoff and Stanley come to the door and knocked.He said, "Mary, I am sorry,but I am giving you your check this evening." I said, "Why?"He said,"Because you are supposed to be laid off." I said, "Oh, yes, well, I heard Iwas supposed to be laid off."He said,"Don't blame me.That is the boss'rule to lay off everybody that has joined the union."Q. That joined the union?A. Yes.That is what Stanley told me.He told me, "I am sorry, don'tblame me for it."Jembrzyck!denied all of Mitchell's testimony insofar as the Union was con-cetned and in effect denied that he had anything to do with the circumstancessurrounding her layoff and/or discharge.His testimony in the considered opin-ion of the undersigned must be considered in the light of all the surroundingcircumstances, such as the admissions of Scholl, Weiner's attitude and admis-sions, and the failure to call either Kuchaba or Taradash as witnesses for theRespondent.As indicated above Mitchell impressed 'the undersigned as anhonest though colorful witness, hence he credits her testimony as set forthabove and discredits that of Jembrzycki.Concluding FindingsHaving found as above the undersigned is convinced and finds that MaggieMitchell was discriminatorily discharged by the Respondent on April 1, 1949,because of her membership in and activities on behalf of the Union, and that bysuch conduct the Respondent interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed them by Section 7 of the Act, andthat by such action the Respondent also violated Section 3 (a) (3) and (1) ofthe Act.7The alleged discriminatory discharge of Phillip UhlThe complaint as amended alleges that Phillip Uhl was discriminatorily dis-charged by the Respondent, but sets forth no date as to when it occurred. Since ,Uhl was not called as a witness at the hearing herein, the undersigned is at a lossto determine just what his duties were. The documentary evidence shows thathe worked in the trimming department as a tool makerThey also show that DEENA PRODUCTS COMPANY585while he signed a union application-for-membership card, it is undated.Hence inthe absence of any substantial evidence to support the General Counsel's allega-tion in his complaint as regards Phillip Uhl, the undersigned has no alternativebut to recommend that it be dismissed, and he so recommends.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of'commerce.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices affecting commerce, it will be recommended that it cease and desisttherefrom and take certain affirmative action which the undersigned finds isnecessary to effectuate the policies of the Act.By interrogating employees about the Union and their union membership,activities,connections,and sympathies,and by the surveillance of union meet-ings of its employees,Respondent has evidenced a purpose and disposition tothwart self-organization of its employees and deprive them of their rights underthe Act. In view of this, and of the other unfair labor practices herein found,there is, in my opinion, a likelihood not only that such acts may be repeatedbut that other unfair labor practices may be resorted to by Respondent in aneffort to prevent self-organization of its employees.To minimize the likelihoodof recurrent unfair labor practices and to assure the employees the enjoymentof their statutory rights, it will be recommended that the Respondent be orderedto cease and desist from in any manner interfering with, restraining,or coerc-ing its employees in the exercise of their rights of self-organization.Having found that Respondent has discriminatorily discharged Homer Pier-son, James Jones, William Ray, Robert Cobbins, James Cobbins,OtisNoble,Charles Holland,Henry Carroll,James Armstrong,Louis Lacy, and MaggieMitchell, it will be recommended that Respondent offer the employees namedabove immediate and full reinstatement to their'former or substantially equiva-lent position without prejudice to their seniority or other rights and privileges,and to make them whole for any loss of pay they may have suffered by reasonof Respondent'sdiscrimination against them.18It is recommended that theloss of pay be computed on the basis of each separate calendar quarter or portionthereof during the period from March 24, 1949, as regards James Jones, WilliamRay, Robert Cobbins, James Cobbins, Otis Noble, Charles Holland, and HomerPierson to the date of a proper offer of reinstatement ; Henry Carroll and JamesArmstrong from March 24, 1949, to the date they returned to work on January13, 1950, and January 1950, respectively ; Louis Lacy from April 2, 1949, to thedate of his reinstatement. August 15, 1949; Maggie Mitchell from April 1, 1949,to the date of a proper offer of reinstatement;the quarterly periods hereinaftercalled "quarters"shall begin with thefirstday of January, April, July, andOctober ; loss of pay shall be determined by deducting from a sum equal to thatwhich theywould normally have earned for each quarter or portion thereof,less their net earnings,19 if any, in other employment during that period ;isTheChaseNational Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827.21Crossett Lumber Company,8 NLRB 440 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings in one particular quarter shall have no effect upon the back-pay liabilityfor any other quarter.20 It is also recommended that Respondent be orderedto make available to the Board upon request payroll and other records to fa-cilitate the checking of the amount of back pay due.The undersigned having found above that the Respondent used a discriminatorystandard of selection in effecting the layoffs of the employees in the art de-partment on various dates during the month of April 1949, it will be recommendedthat the Respondent offer reinstatement to, and make whole those who werethe subjects of discrimination. It is quite true that some of the employeesin the art department and named in the complaint would have been laid offduring March and April 1949, absent discrimination but it is up to the Re-spondent "to disentangle the consequences for which it was responsible fromthose from which it was immune" 21 and this the Respondent has failed to do.In the consideredopinionof the undersigned, in view of his finding that thereare certain inaccuracies in the payroll data furnished by the Respondent tothe General Counsel, and offered and received in evidence at the hearing herein,it is impossible to recommend with the accuracy and preciseness which is neces-sary and desirable than resort must be made to some particular devise whichwill reasonably reach an equitable disposition of this problem.Had the Re-spondent not injected its animosity toward the Union and the concerted ac-tivities of its employees, it is quite possible that the percentage of union andnonunion employees laid off would have been about 56 to 44. The undersignedhas found that there was a necessity for a layoff in the art department, dueto a lack of orders and a change in the process of manufacturing.Yet, thoughconceding a necessity for a layoff, the undersigned has found that at the timethe layoffs were made there were approximately 61 employees in the de-partment who could be classed as eligible for membership in the Union. Ofthe 61 employees, 34 were members of the Union, or approximately 56 percent.The layoff affected 41 employees, of whom 34 were members of the Union,[clearly a disproportionate number] or approximately 83 percent of the totalnumber of employees laid off. In such a state of the record and in view of thefact that there are admittedly certain inaccuracies in the lists of employeesfurnished by the Respondent, the undersigned is of the opinion and lie has sofound that since the employees in the art department were laid off on variousdates, that the determination of the percentages of those who should havebeen retained on a senioritybasis is amatter for compliance to be arrived atby statisticians.In order to effectuate this recommendation, it is also recom-mended that the Respondent be ordered to make available to the Board uponrequest to facilitate the determination of the proportionate number of unionmembers who should have been laid off, absent discrimination, and the pro-portionate number who should have been offered reinstatement [based on senior-ity] and in proportion to the needs of the Respondent on September 1, 1949,and March 1, 1950; thus arriving at an equitable disposition of this perplexingproblem.Hence, it follows from the above approximate percentages that cer-tain members of the Union should have been retained, and a large percentagereinstated to positions which they could have filled, not only in the art de-partment, but in other departments where unskilled workers are employed, suchas the trimming department, where the Respondent admittedly employed anumber of employees between September 1, 1949, and March 1, 1950.A further20 F.W. Woolworth Company,90 NLRB 289.21 See N.L.R B. v. Remington Rand, Inc.,94 F. 2d 862(C. A. 2), cert. denied, 304U. S. 576. DEENA PRODUCTS COMPANY587reason for the above recommendation is that the undersigned has found abovethat the Respondent discriminated against the union employees as a group inselecting those who were to be laid off and those to be reinstated,and sincethe record is inadequate in that certain employees,Leona Cotton,Julia Hopkins,and Lymustine Reece, were reinstated on July 18,1949, it is simply impossiblefor the undersigned to determine accurately when the Respondent's businesspicked up to the extent that it could offer reinstatement to the employees dis-criminated against. In order therefore for the Respondent to -remedy asexactly as possible the unfair labor practices both with reference to the unionmembers discriminated against as a group and as individuals,both as to layoffsand reinstatement, can be accomplished only by requiring the Respondent togo back to April 1949, and then to proceed to accomplish the necessary reductionin its force on a nondiscriminatory basis.The undersigned recommends thatin order to remedy the effects of the Respondent's unfair labor practices withrelation to the entire group of union employees,itbe required to select froma list of such union employees who were laid off in the art department inApril 1949, attached hereto as Appendix A in accordance with the actual per-centage of union to nonunion members who were laid off and refused reinstate-ment, in accordance with President Weiner'sannouncement that senioritywould govern in selecting those to be laid off, and which he testified was thenormal procedure for seasonal layoffs without discrimination against anyindividual because of his union membership or activity, following a systemof seniority Ito such an extent as the Respondent had heretofore applied inthemanner expressed by the Respondent'spresident,GeorgeWeiner. It isfurther recommended that those employees named in the complaint who wouldhave been laid off,in accordance with their seniority regardless of their unionmembership,be placed on a preferential hiring list, and that they be reinstatedto their former positions or substantial equivalent employment as of the datethey should have been reinstated according to their seniority,and that theRespondent be ordered to replace employees,who have been hired by it sinceJuly 1949, with said discriminatorily treated employees without loss of seniorityor other rights and privileges.It is also recommended that the Respondentmake whole said employees,who ordinarily would have been reinstated,absentdiscrimination,for any loss of pay they may have suffered as' a result of saiddiscrimination,less their interim earnings,if any, in the same manner as setforth above in this section of the Report as regards the 9 employees in theframe department,and Maggie Mitchell and Louis Lacy. In his effort to re-store the employees in the art department to the status they would have had,absent the Respondent's discrimination,the undersigned has been forced torecommend that a considerable burden be placed on the compliance section ofthe Board,but he sees no alternative in view of the record that was adducedat the hearing herein.The undersigned also recommends that the Boardreserve the right to modify the back-pay and reinstatement provisions if madenecessary by a change of conditions,and to make such supplements theretoas may hereafter become necessary in order to define or clarify their applica-cation to circumstances that may arise in the future.The undersigned has also found above that the Respondent did interfere with,restrain,and coerce its employees in the rights guaranteed them in Section 7of the Act by its supervisory employees and executives : (1) Question its em-ployees about their union affiliation and activities; (2) threaten its employeeswith reprisals if they continued to engage in such activities;(3) grant wageincreases to the employees in the art department during the peak of the Union'sorganizational efforts, for the purpose of discouraging their membership in 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDand activities on behalf of the Union; and (4) by discriminatorily revising plantrules in March 1949, for the purpose of interfering with and discouraging theconcerted activities of its employees.Having found as immediately set forthabove, the undersigned recommends that the Respondent be ordered to ceaseand desist from such conduct.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OFLAw1Deena Products Company, an Illinois corporation, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.United Service Employees Union, Local 329, of the Building Service Em-ployees International Union, affiliated with the A. F. L, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.By discriminatorily discharging 11 employees, and by discriminatorilyselecting employees in the art department for layoff during the month ofApril 1949, and by refusing to reinstate them when work was available, exceptas to 3, who are named in that section of the Intermediate Report entitled"The remedy," the Respondent violated and is violatingSection 8(a) (1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The General Counsel did not establish by reliable, probative,and substantialevidence that the Respondent discriminatorily discharged Phillip Uhl.[Recommended Order omitted from publication in this volume.]BETHLEHEM PACIFICCOAST STEEL CORPORATION, SHIPBUILDINGDIVI-SION, SAN FRANCISCO YARDandINTERNATIONAL ASSOCIATION OFMACHINISTS, LOCAL LODGE No. 68, PETITIONER.Case No.20-RC-969.March, 1, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene K. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.93 NLRB No 76